Exhibit EXECUTION COPY SUBLEASE This SUBLEASE (this “Sublease”) dated as of November, 2008 by and between BROADPOINT SECURITIES GROUP, INC. (f/k/a First Albany Companies), a New York corporation (“Sublandlord”), and JEFFERIES & COMPANY, INC., a Delaware corporation (“Subtenant”). RECITALS: A.Sublandlord, as tenant, leases from Post-Montgomery Associates, a California general partnership (“Master Landlord”), certain premises (the “Premises”) comprised of approximately 19,620 square feet located on the 24th floor of the building (the “Building”) known as Post Montgomery Center, San Francisco, California pursuant to that certain Office Lease, dated as of March 31, 2005 (the “Master Lease”), between Master Landlord, as landlord, and Sublandlord, as tenant.Capitalized terms used but not defined herein shall have the definitions given in the Master Lease. B.Sublandlord desires to sublet to Subtenant, and Subtenant desires to hire and sublease from Sublandlord, the entire Premises shown as the non-shaded area on Exhibit A attached hereto and made a part hereof (the “Subleased Premises”), on the terms and subject to the conditions contained in this Sublease. AGREEMENT: NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby mutually acknowledged, the parties hereto hereby agree as follows: 1.Demise. Pursuant to the terms and subject to the conditions of this Sublease, Sublandlord does hereby demise and sublease to Subtenant, and Subtenant does hereby sublease from Sublandlord, the Subleased Premises.Subtenant acknowledges that it has inspected the Subleased Premises and is acquainted with its condition.On the Commencement Date (as defined below), Sublandlord shall deliver, and Subtenant agrees to accept, the Subleased Premises in “as is” condition as of the date hereof, normal wear and tear excepted, without any warranty or representation except as expressly set forth herein. 2.Subordination; Incorporation of Master Lease by Reference. (a)Subtenant acknowledges that it has received and reviewed a copy of the Master Lease attached hereto as Exhibit C and the Construction Guide referenced therein.This Sublease is subject and subordinate in all respects to the Master Lease and to the matters which the Master Lease is or shall be subordinate.Subtenant shall not take any action or fail to take any action in connection with the Subleased Premises which is a violation of or default under any of the provisions of the Master Lease. -1- (b)Except to the extent expressly set forth herein to the contrary, all of the terms, provisions, covenants and conditions of the Master Lease are hereby incorporated by reference in, and made part of, this Sublease with the same force and effect as though set forth in full herein.For purposes of such incorporation, (i) except as otherwise provided in subsection (d) below, the term “Landlord” in the Master Lease shall refer to Sublandlord hereunder, its successors and assigns; (ii) the term “Tenant” therein shall refer to Subtenant hereunder, its successors and assigns; (iii) the term “this Lease” therein shall refer to this Sublease; (iv) the term “the term of this Lease” therein shall refer to the Term of this Sublease; (v) the terms “Commencement Date,” “Expiration Date and “Base Rent” therein shall each refer to the respective definitions of such terms as are set forth herein; (vi) references to rules, regulations, requirements and similar terms promulgated or prescribed by Landlord shall refer to those of Master Landlord, not of Sublandlord; and (vii) Sublandlord makes no representation or warranty made by Master Landlord under the Master Lease.The obligations of Subtenant hereunder which are to be performed during the Term shall survive and extend beyond the termination of this Sublease to the extent such survival is contemplated in the Master Lease.If there is any inconsistency or conflict between the provisions of the Master Lease and this Sublease, the provisions of this Sublease shall control. (c)The following provisions of the Master Lease are specifically not incorporated in this Sublease: (i) Sections 1.2 (except for the definitions of “Permitted Use” and “Building Directory Spaces”), 3.1, 4.1, 4.2, 4.3, 7.6, 21.1 (everything following the proviso in the first sentence) and 31.9 and Articles 5, 10, 17, 28, 29, 30 (excluding the last two (2) sentences of Section 30.1), 33, 34, 36 and 37, the first sentence of Section 22.2 and Exhibit C of the Master Lease; and (ii) All terms defined and/or described under the “Basic Lease Information” section of the Master Lease. (d)Notwithstanding anything to the contrary set forth in subsection (b) above, references to the term “Landlord” shall not be deemed changed to refer to Sublandlord and same shall be deemed to refer only to Master Landlord for purposes of incorporating the following provisions of the Master Lease: Sections 8.1, 8.2 (except for the third sentence thereof), 8.5, 8.6, 14.4, 19.1, 19.2, 22.1, 31.14, 31.15 and 31.22, the second sentence of Section 8.4, and Articles 17 and 18 (except for the third sentence thereof). (e)Section 7.3 of the Master Lease shall be deemed to be modified so as to provide that Subtenant shall be obligated to comply therewith only if and to the extent that Sublandlord shall be obligated to comply therewith and same, as so modified, shall be incorporated into this Sublease. -2- 3.Term. The term of this Sublease (the “Term”) shall commence on the earlier of: (i) April 1, 2009; or (ii) the date upon which Subtenant commences business activities at the Subleased Premises (the “Commencement Date”) and shall terminate on July 30, 2015 (the “Expiration Date”), unless sooner terminated pursuant to the provisions of the Master Lease, this Sublease or pursuant to law.Subtenant shall have the right to possess the Subleased Premises on the later of (i) the date this Sublease is fully executed and delivered by Subtenant; (ii) the date upon which Subtenant shall have delivered a certificate of insurance required hereunder to Sublandlord; and (iii) within one (1) business day after the date on which Master Landlord’s Consent (as hereinafter defined) shall have been obtained and Sublandlord shall cooperate with Subtenant in connection therewith.Following the establishment of the Commencement Date in accordance with this section, upon request from either party, the other party will promptly provide a letter or other agreement setting forth the Commencement Date. 4.Base Rent and Additional Rent. (a)From and after the Commencement Date and throughout the Term, Subtenant shall pay to Sublandlord base rent (the “Base Rent”) equal to the following yearly (and monthly) rates: (i)From the Commencement Date – June 30, 2009: $0.00; and (ii)From July 1, 2009 – the Expiration Date: $784,800.00 per annum ($65,400.00 per month), representing $40.00 per square foot per annum. The Base Rent shall be due and payable to Sublandlord, in advance, on the first day of each and every calendar month during the Term of this Sublease.If any payment of Rent (defined below) applies to a period that is both within and outside the Term, such payment shall be apportioned on the basis of the ratio of the number of days in such period within the Term to the total number of days in such period. (b)Commencing on and after the Commencement Date, Subtenant shall, promptly after invoice from Sublandlord, pay to Sublandlord any and all Additional Rent (together with the
